o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b01 conex-135179-10 number release date uil the honorable michael capuano member u s house of representative sec_110 first street cambridge ma attention ---------------- dear congressman capuano thank you for your letter dated date you asked for clarification on the federal historic preservation tax incentives program the enclosed booklet prepared by the national park service nps explains that the nps administers a program providing information about certain incentives designed to encourage taxpayers to rehabilitate certified_historic_structures these incentives include certain state and local benefits and a federal_income_tax credit for expenditures that taxpayers incur to rehabilitate historic properties see sec_47 of the internal_revenue_code the code the booklet briefly mentions charitable_contributions for the preservation of historic façades however deductions for these contributions are not part of the nps informational program for rehabilitating historic structures rather completely separate statutory and regulatory provisions under sec_170 of the code govern charitable_contribution deductions the amounts of those deductions generally are equal to the fair_market_value of the property contributed not the amounts expended to rehabilitate the structures rules for deductibility under sec_170 of the code your inquiry includes questions about historic preservation easements which are also called façade easements a façade easement generally is an agreement between a taxpayer and a charitable_organization to limit the development of or changes to the exterior of a certified_historic_structure as such a façade easement is a contribution of a partial interest_in_real_property generally the law does not permit a deduction for a contribution of a partial interest in property sec_170 of the code however in the congress temporarily allowed a deduction for the contribution of an easement of not less than 30-years duration section e of the tax reform act of pub_l_no 90_stat_1520 in the congress extended the effective conex-135179-10 dates of this temporary deduction and also required that the taxpayer grant the easement in perpetuity section a of the tax reduction and simplification act of pub_l_no finally in the congress made permanent the statutory allowance of a deduction for a qualified_conservation_contribution section a of pub_l_no 94_stat_3204 see sec_170 and sec_170 of the code and sec_1_170a-14 of the treasury regulations the regulations also in the congress imposed many requirements taxpayers must meet to satisfy the definition of a qualified_conservation_contribution a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 of the code one permissible conservation_purpose is the preservation of a certified_historic_structure sec_170 of the code see sec_1_170a-14 of the regulations to meet the exclusively for conservation purposes requirement the conservation_purpose must among other things be enforceable in perpetuity and the easement generally may not permit a use that is destructive of other significant conservation interests sec_170 of the code see sec_1_170a-14 and g of the regulations in the congress enacted legislation that imposed even more stringent rules for a taxpayer to deduct a charitable_contribution of an easement on the exterior of a building in a registered_historic_district section of the pension_protection_act of pub_l_no 120_stat_780 the secretary of the interior must first certify the building as being of historic significance to the district see sec_170 of the code in addition the easement must preserve the entire exterior of the building and it must prohibit any change in the exterior of the building which is inconsistent with the historical character of the exterior of the building the taxpayer also must attach to the return a qualified_appraisal photographs of the entire exterior of the building and a description of all restrictions on development of the building see sec_170 of the code substantiation in addition to the above requirements taxpayers must adequately substantiate their deductions in the congress required taxpayers claiming deductions for noncash charitable_contributions in excess of dollar_figure to satisfy several detailed requirements to substantiate their contributions by obtaining qualified appraisals section a of the deficit_reduction_act_of_1984 defra pub_l_no 98_stat_691 section a of defra required the secretary to prescribe regulations implementing these requirements under this legislative mandate the irs and the treasury_department promulgated regulations providing that a taxpayer cannot take a deduction for a noncash contribution in excess of dollar_figure unless the taxpayer obtains a qualified_appraisal prepared by a qualified_appraiser and attaches a fully-completed appraisal_summary to the tax_return on which the taxpayer first claims a deduction for the contribution sec_1_170a-13 of the regulations conex-135179-10 in the congress added an additional substantiation requirement under sec_170 a taxpayer cannot take a deduction for contributions of dollar_figure or more unless the taxpayer obtains a contemporaneous written acknowledgment see sec_1 170a- f in the congress added sec_170 to the internal_revenue_code effective for contributions made after date sec_883 of the american_jobs_creation_act_of_2004 pub_l_no 118_stat_1418 this legislation restated certain requirements of section a of defra and also added new requirements see sec_170 in the congress again added significant new requirements to the substantiation rules for appraisals prepared for returns filed after date see section of the pension_protection_act of in the irs and the treasury_department issued proposed_regulations implementing all of the substantiation and reporting rules substantiation and reporting requirements for cash and noncash charitable_contribution deductions federal_register proposed date notice_2006_96 2006_2_cb_902 copy enclosed gives transitional guidance that applies until the regulations are finalized and effective easement valuation as stated in the report of the senate_finance_committee in and later reflected in the treasury regulations the deduction for a gift of a facade easement generally is equal to the fair_market_value of the easement at the time of the contribution s rep pincite reprinted in u s c c a n and sec_1_170a-14 of the regulations if a substantial record of sales of comparable easements exists the fair_market_value of the donated easement is based on those sale prices if no record of easement sales is available then as a general_rule the fair_market_value equals the difference between the fair_market_value of the underlying property before the granting of the easement and the fair_market_value of the underlying property after the granting of the easement this is generally referred to as before and after valuation if a taxpayer’s appraisal employs a before and after valuation the fair_market_value of the property before contribution of a façade easement must take into account not only the current use of the property but also an objective assessment of how immediate or remote the likelihood is that the property absent the restriction would in fact be developed as well as any effect from zoning conservation or historic preservation laws that already restrict the property’s highest_and_best_use s rep pincite and sec_1_170a-14 of the regulations after valuation must take into account the amount of access the terms of the easement permit and the effect that the particular restrictions in the easement will have on the value of the property subject_to the easement sec_1_170a-14 of the regulations the regulations on conservation_easement valuation echo the legislative_history of sec_170 they provide that because each property is unique the specific individual attributes of the property both before and after the granting of the easement conex-135179-10 must be examined where the before and after method is used a mechanical application of any valuation methodology is unacceptable thus the value of each easement is based on the particular facts and circumstances of each property on which the façade is located and the particular restrictions imposed see s rep pincite- and sec_1_170a-14 and of the regulations as you suggest in your letter valuation of easements is complicated in some cases the service has found that taxpayers are overvaluing their easement contributions during an audit the service carefully examines the easement documents and other factors to determine deductibility the service employs appraisers to review taxpayers’ appraisals as appropriate the service hires outside appraisers to perform appraisal reviews as well as independent appraisals some have suggested that the service should allow tax deductions of approximately to percent of the fair_market_value of the underlying property there is no safe_harbor percentage by which an easement reduces the value of property the specific facts and circumstances of each easement contribution determine the value of a particular contribution i hope this information is helpful i also have enclosed publication charitable_contributions and publication determining the value of donated property please contact me ------------------- or -------------------at ---------------------if we can be of further assistance this letter provides certain general principles of the law and is intended for informational purposes only it does not constitute a ruling sincerely john p moriarty branch chief branch income_tax and accounting enclosures
